DETAILED ACTION
Applicant’s arguments, see pages 10-13, filed September 23, 2020, with respect to previous 35 USC 102 rejection of the last office action, have been fully considered and are not persuasive. However due to the examiner not identifying a 35 USC 112(b) rejection disclosed below in the previous office action, the previous Non-Final Office action dated June 25, 2020 has been reopened. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor and the memory must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the processor is programmed to in operation receive a thawing instruction from memory; control the infrared temperature sensor…, control the heating antenna” in claim 63. The generic place holder “the processor”, coupled with the functional language “is programmed to in operation receive a thawing instruction…; control the infrared temperature sensor…, control the heating antenna” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. A review of applicant’s specification shows that the following appears to be the corresponding structure described in applicant’s specification for the 35 USC 112(f), sixth paragraph limitation: Applicant’s specification defines the processor as other systems capable of obtaining 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory for storing instructions executable by the processor in claim 63. The generic place holder “the memory”, coupled with the functional language “for storing instructions executable by the processor” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. A review of applicant’s specification shows that the following appears to be the corresponding structure described in applicant’s specification for the 35 USC 112(f), sixth paragraph limitation: Applicant’s specification defines a memory as “a computer readable medium" that may be any device adaptive 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 71, 73, and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "a thawing control device for a microwave over comprising: a processor a memory for storing instructions executable by the processor; and an infrared temperature sensor disposed in the microwave oven" in lines 1-5. 
It is unclear if the microwave oven is a part of the claimed thawing control device? It is unclear if the infrared temperature sensor disposed in the oven is part of the oven or if it is part of the control device? It appears that the claim is incomplete for not reciting the microwave oven with the thawing control device. The examiner suggest amending claim 63 to indicated that the thawing control device and the infrared 
The limitation “wherein the processor is programmed to in operation: receive a thawing instruction from the memory; control the infrared temperature sensor that detects temperatures at a plurality of temperature detecting points on the food in the microwave oven and collect the temperatures detected at the plurality of temperature detecting points; turn on a heating antenna to start a thawing; and control the heating antenna to maintain a temperature of food in the microwave oven at -3°C~ 00C, and maintain the heating antenna at a first firepower level, wherein the first firepower level is 30%~ 60% of a maximum firepower of the heating antenna” in lines 6-15. 
It is unclear how the processor receives a thawing instruction from the memory, since the process does not be a part of the microwave oven and connected to the memory. It is unclear how the processor controls the infrared temperature sensor and collects the temperatures detected when it is not connected to the infrared temperature sensor. The examiner suggest amending claim 63 to indicate how the processor is connected to the memory, infrared temperature sensor, and heating antenna and that all components are housed within the microwave oven. 
It is unclear how the turning on a heating antenna will start a thawing or heating of food? It appears that the heating antenna transmits heat energy to start thawing, however based on applicant’s specification heating is performed by a microwave generator more specifically a microwave source via a microwave source feeding device (See page 101 of applicant’s specification). Based on applicant’s specification “the key for starting on the microwave oven 100A is pressed to start the thawing, at which 
It is unclear what structures are required to perform the first firepower level? It is unclear how the first firepower level is defined? It appears that the processor maintains the heating antenna at a first firepower level. However based on applicant’s specification the heating antenna is used to uniformly heat the microwave chamber but not generate heating energy. Therefore it is unclear based on applicant’s specification if the first firepower level is of the processor power level, the antenna uniformity to disperse energy power level, or a microwave generator power level? The examiner suggest amending claim 63 to indicate structurally how the first firepower level is performed.  
It is also unclear what additional structural is required for the “temperature detection values” to be detected by the sensor as recited in claim 73? The examiner also suggest to amend claim 73 to indicate the structurally what is required for the temperature sensor to detect the temperature detection points (See page 109 of applicant’s specification).  
the food in the microwave oven" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The limitation "a plurality of temperature detecting points on the food in the microwave oven….the heating antenna to maintain a temperature of the food in the microwave oven" in lines 8-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 73 recites the limitation "the infrared temperature sensor is configured to detect the temperatures of the plurality of temperature detecting points on the food and to transmit the temperatures of the plurality of temperature detecting points on the food to the processor" in lines 3-5. It is unclear what addition structure is required for the infrared temperature sensor to “transmit” the temperatures to the processor? It appears that the infrared temperature sensor has a processor. It is clear and well known in the art for detecting or sensing temperatures but not for transmitting. The examiner suggest amending claim 73 to indicate that the infrared temperature sensor sensing provide the sensed or detected temperature reading back to the processor. 
The limitation " the infrared temperature sensor comprises M infrared temperature sensing probes, and the temperatures of the plurality of temperature detecting points on the food are detected by N infrared temperature sensing probes, where N and M are positive integers, and N is less than or equal to M, and the processor is configured to successively adopt a plurality of firepower levels according to temperature detection values of the N infrared temperature sensing probes to thaw the food" in lines 6-12. 

It is unclear how the term “firepower levels” are defined? It is also unclear what additional structural is required for the “temperature detection values” to be detected by the sensor as recited in claim 73? It is unclear if the “firepower levels” are the same “firepower levels” as recited in claim 63? The examiner suggest amending claim 63 to indicate structurally how the first firepower level is performed.  The examiner also suggest to amend claim 73 to indicate the structurally what is required for the temperature sensor to detect the temperature detection points (See page 109, 113 of applicant’s specification).  
The term "successively adopt" in claim 73 is a relative term which renders the claim indefinite.  The term "successively adopt" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner suggest amending claim 73 to further define the term successively adopt with a synonymous term or delete term.

Claim 76 recites the limitation "thaw the food with a first firepower level, wherein the first firepower level is 30%~60% of a maximum firepower" in lines 3-4. It is unclear how the term “firepower levels” are defined? It appears that the “a first power level” is not the same as “the first power level” as recited in claim 63. The examiner suggest 

Claim 77 recites the limitation "the microwave oven comprises a rotatable heating antenna, and the processor is further configured to: determine a heating angle of the heating antenna according to the temperatures of the plurality of temperature detecting points; and control the heating antenna to rotate according to the heating angle to maintain the temperature of the food in -3°C- 0°C" in lines 2-7. It is unclear if the “a rotatable heating antenna” is the same “the heating antenna” as recited in claim 63? The examiner suggest amending claim 77 to indicate structurally that the rotatable heating antenna as recited in claim 77 is the same as the heating antenna of claim 63 (See page 100, 108, 117-118 and 120 of applicant’s specification). 
 It is unclear if the microwave oven is a part of the claimed thawing control device? It is unclear if a rotatable heating antenna and processor disposed in the oven is part of the oven or if it is part of the control device as recited in claim 63? It appears that the claim 63 is incomplete for not reciting the microwave oven thus, the microwave oven of claim 77 appears not to be a part of the thawing control device. The examiner suggest amending claim 63 to claim the microwave oven (See pages 124-125 and Figure 36 of applicant’s specification for support of examiner’s suggested amendment).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim language “thaw the food according to the temperatures of the plurality of temperatures detecting points on the food, to maintain the temperature of the food in -3°C ~0°C” recited in lines 3-4 of claim 71, does not further limit the “processor’s control regarding the temperature range and the plurality of temperature detecting points” scope of base claim 63. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 63, 71, 73 and 77-78 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ben-Shmuel et al (US 2009/0236333 A1 as previously recited).
With respect to claim 63, Ben-Shmuel et al teaches of a thawing control device 1400 for a microwave oven (Para. 0498 and 0509), comprising: a processor 92/130 (Para. 0498; Figure 14); and a memory (Computer/controller 130/92 is the same Computer/controller 130/92 of Figures 5A-7 (Para. 405). Also the controller 92 contains the software, firmware, hardware and tables, thus the controller 92 contains memory. According to MPEP 2181: a general purpose computer 92 includes a functions of ‘processing,’ ‘receiving,’ and ‘storing, thus the computer 92 has memory) for storing instructions executable by the processor 130/92 (Para. 0498; Figure 14), and an infrared sensor 1424 (i.e. the infrared heater 1424 includes one or more radiation sensors. Temperature measurement may be done by IR sensor or optical fiber; Para. 0506 and 0509) disposed in the microwave oven (i.e. based on claim interpretation the microwave oven in not required by the thawing control device; Para. 0498 and 0509; Figure 14); wherein the processor 130/92 is programmed to in operation: receive a thawing instruction from the memory (i.e. the programming in the memory allows the controller to operate per the user’s input; Para. 0405, 0498 and 0516; Figures 14); control the infrared temperature sensor 1424 (i.e. The infrared heater 1424 includes one or more radiation sensors. Temperature measurement may be done by IR sensor or optical fiber; Para. 0506 and 0509) that detects temperatures at a plurality of temperature detecting points on the food in the microwave oven and collect the temperatures detected at the plurality of temperature detecting points (Para. 0481, i.e. positioning of the matching elements for example to control the uniformity and/or efficiency power transfer to the object; Apparatus and method of high-efficiency (at least 50%, at times above 70% or even 80%) RF heater; Para. 0365, 30405, 0485, 0502-0503 and 0512-516; Figure 14), wherein the power level ranges by varying the time for the amount of heating (i.e. 27KW) into the oven (Para. 0503 and 0512-0516). 

With respect to claim 71, Ben-Shmuel et al teaches that the processor 130/92 is further configured to: thaw the food according to the temperatures of the plurality of temperature detecting points on the food, to maintain the temperature of the food in -3°C~ 0°C (Para. 0509 and 0515-0516; Figure 14).

With respect to claim 77, Shmuel et al teaches that the microwave oven comprises a rotatable heating antenna 22, and the processor 92/130 (Computer/controller 130/92 and the radiation antennas 16, 18, 20 and field adjusting elements 22/24 are the same as shown Figures 1A-3, 5A-7 (Para. 0355, 403, 0498)) is further configured to: determine a heating angle (i.e. positions of the field adjusting elements) of the heating antenna 22 according to the temperatures of the plurality of temperature detecting points (Para. 0109, 0355 and 0372-0374, 0403; Figures 1A-3, 5A-7, 14); and control the heating antenna 22 to rotate according to the heating angle 

With respect to claim 78, Ben-Shmuel et al teaches that the processor 92/130 is configured to control the thawing condition to maintain the temperature of the food in the microwave oven at -10°C (i.e. food can be thawed from -80°C (-10°C) to 6°C degrees and the food can be maintained continuously at a same temperature to within 1°C degree or 0.5°C, thus the processor is configured to thaw at -10°C; Para. 0514-0515; Figures 14).

Claims 73 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shmuel et al (US 2009/0236333 A1 as previously recited) in view of Imai et al (US 8,525,086 B2 as previously recited).
With respect to claim 73, Ben-Shmuel et al teaches of an infrared temperature sensor 1424 (i.e. heater includes one or more radiation sensors (e.g. IR sensor or optical fiber) which detect energy/heat emission during cooling and the controller controls the heater to input the same missing energy upon demand; Para. 509) configured to detect the temperatures of the plurality of temperature points (i.e. detection of the section of the food to determine the frequency and energy into the food) on the food and to transmit the temperatures of the plurality of temperatures detection points on the food to the processor 130/92  (Para. 0481, 0498, 0503 and 0509-0510; Figures 11C, 11D 14).  
However, Ben-Shmuel et al is silent regarding the infrared temperature sensor is configured to detect the temperatures of the plurality of temperature detecting points on the food and to transmit the temperatures of the plurality of temperature detecting points on the food to the processor, the infrared temperature sensor comprises M infrared temperature sensing probes, and the temperatures of the plurality of temperature detecting points on the food are detected by N infrared temperature sensing probes, where N and M are positive integers, and N is less than or equal to M, and the processor is configured to successively adopt a plurality of firepower levels according to temperature detection values of the N infrared temperature sensing probes to thaw the food. 
Imai et al teaches of the infrared temperature sensor 10 is configured to detect the temperatures of the plurality of temperature detecting points A1-A4, B1-B4, C1-C4, D1-D4 on the food and to transmit the temperatures of the plurality of temperature detecting points A1-A4, B1-B4, C1-C4, D1-D4 on the food to the processor 411 (Col. 10, lines 63 thru Col. 11, line 6; Col. 12, line 14-24; Figure 13), the infrared temperature sensor 10 comprises M infrared temperature sensing probes 13, and the temperatures of the plurality of temperature detecting points A1-A4, B1-B4, C1-C4, D1-D4 on the food are detected by N infrared temperature sensing probes 13 (Col. 10, lines 63 thru Col. 11, line 6; Figure 13), where N and M are positive integers, and N is less than or equal to M, and the processor 411 is configured to successively adopt a plurality of firepower levels (i.e. the increase or decrease in temperature detection point based on the preset heating of the operator) according to temperature detection values of the N infrared 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ben-Shmuel et al with Imai et al, by modifying the temperature measuring device as taught by Ben-Shmuel et al, with the infrared temperature sensor including IR detecting elements as taught by Imai et al, achieving normally a uniform heating in the overall heating chamber.

Allowable Subject Matter
Claim 76 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is the combination of Ben-Shmuel et al and Imai et al. Ben-Shmuel et al teaches of a microwave oven used as a thawing control device comprising: a processor, a memory, an infrared temperature sensor, wherein the processor receive a thawing instruction from programming of the processor via memory of the processor. Ben-Shmuel teaches that the processor is coupled to the infrared temperature sensor that detects temperatures at a plurality detection points on the food in the microwave oven; turn on a heating antenna to start thawing, and control the heating antenna to maintain a temperature of food in the microwave oven at -3°C~0°C, and heat the oven with the heating antenna at a first firepower; wherein the power level is varied via the . 
Although Ben-Shmuel et al is silent regarding wherein the first power level is 30%~60% of maximum firepower of the heating antenna; while 30% of the temperature detection values of the N infrared temperature sensing probes are larger than -4°C, thaw the food with a second firepower level, wherein the second firepower level is 20%~ 40% of the maximum firepower; while 60% of the temperature detection values of the N infrared temperature sensing probes are larger than -4°C, thaw the food with a third firepower level, wherein the third firepower level is 30%~ 60% of the maximum firepower; while 30% of the temperature detection values of the N infrared temperature sensing probes are in -3°C~ 0°C, thaw the food with a fourth firepower level, wherein the fourth firepower level is 0%~ 30% of the maximum firepower; and while 80% of the temperature detection values of the N infrared temperature sensing probes are in -3°C~ 0°C, stop thawing the food. 
Imai et al teaches of the processor 17 with memory to control the first power level is 30%~60% of maximum firepower of the heating antenna to thaw out food in the oven. Thus the combination of Ben-Shmuel et al and Imai et al teaches of a first firepower level is 30% to 60% of a maximum firepower (Para. 0516) to thaw between (-5°C to 0°C degrees of the -10°C to 6°C maximum).
However the combination of Ben-Shmuel et al and Imai et al fails teach that while 30% of the temperature detection values of the N infrared temperature sensing probes are larger than -4°C, thaw the food with a second firepower level, wherein the second firepower level is 20%~ 40% of the maximum firepower; while 60% of the temperature 

Response to Amendment
With respect to the Drawing Objection: the replacement drawing of figures 30-39, filed on September 23, 2020 has overcome the previous drawing objection in the last Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 63, 71, 73 and 76-78 have been considered but are moot because the examiner has reopen prosecution and filed a supplemental Non-Final Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761